Title: To Thomas Jefferson from Bushrod Washington, 2 November 1795
From: Washington, Bushrod
To: Jefferson, Thomas



Dear Sir
Richmond Nov. 2. 95

I wish I could give you the satisfaction you wish as to the time when your case will be finally decided. We must proceed regularly and there is no rule by which to guess when the case will come on in its turn which it must do if defended with a view to delay.
I can only say that I shall use diligence in pushing it forward, and shall try by a motion out of turn to get it sooner decided. This is sometimes done and not often opposed. Of the steps I take you shall be immediately apprised.

I have given a rule for a Bill in Bank’s suit against you and shall dismiss it at the next rule day if it be not filed.
Excuse this small piece of paper. I never discovered until I had set down to write, that I had no more, and have not time now to send for a supply as your messenger is impatient. I am very respectfully Dear Sir Yr mo ob. Serv

Bushd: Washington

